Citation Nr: 0333261	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  01-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neuroma of the left 
foot.

4.  Entitlement to service connection for multiple lipomas.

5.  Entitlement to service connection for hepatitis C.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder due to parasite exposure.

7.  Whether a March 20, 1996, rating decision was clearly and 
unmistakably erroneous in failing to grant a total rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2001 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2001, the Board denied 
the issues on appeal, a decision the veteran thereafter 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2003, the Court vacated the 
Board's decision and remanded the case to the Board for 
further action pursuant to a Joint Motion for Remand and to 
Stay Proceedings.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  While the veteran in this case has been 
furnished with information as to the provisions of the VCAA, 
he has not been notified of VA's obligations as defined by 
the Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This matter must be addressed by means of a Board remand 
prior to any further appellate review of this case by the 
Board.  See DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  

It must also be noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

The Joint Motion for Remand that was the basis for the 
Court's Order notes in particular that the veteran referenced 
treatment that he was purportedly accorded during service at 
a private medical facility (identified as "Rein Mein" 
Hospital in Germany), and that medical records pertaining to 
such treatment should be sought.  The Board also notes that 
the Joint Motion requires, with regard to the veteran's claim 
that the March 1996 rating decision contained clear and 
unmistakable error, that VA obtain the records referenced in 
the January 1998 Social Security Administration decision 
(notwithstanding the fact that VA, in March 1996, would have 
been unaware of a Social Security decision rendered two years 
later).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO should request that the 
veteran furnish the address of "Rein 
Mein" Hospital in Germany, along with 
duly executed authorization for the 
release of private medical records.  Upon 
receipt of such information and 
authorization, the RO should request that 
"Rein Mein" Hospital furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded the 
veteran in or about 1970 for a skin 
disorder.

3.  The RO should request that the 
veteran furnish the address of 
"Charlotte Taylor Center," along with 
duly executed authorization for the 
release of private medical records.  Upon 
receipt of such information and 
authorization, the RO should request that 
"Charlotte Taylor Center" furnish 
legible copies of an evaluation report 
prepared by "Dr. Robbins," a 
psychiatrist, at that facility on June 
19, 1996.

4.  The RO should request that the 
veteran identify the "Veterans Affairs 
Hospital" at which he was receiving 
treatment for mental problems as of 
January 1998.  Upon receipt of such 
information, the RO should request that 
the VA medical facility identified by the 
veteran furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him at that facility.

5.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

6.  Following completion of the review 
requested above, and either completion by 
the RO of any action or actions required 
by the submittal of information or 
evidence by the veteran or expiration of 
the appropriate time for him to furnish 
any such information or evidence, the RO 
should review the entire claims folder 
and determine whether the benefits sought 
by the veteran can now be granted.  If 
the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto. The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claims on appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




